Title: To Thomas Jefferson from Riegert, 15 August 1821
From: Riegert
To: Jefferson, Thomas


              Monsieur le Président,
              Washington City ce 15 Août 1821.
            Obligé d’abandonné ma Patrie depuis quatre ans j’habite la terre hospitalière de l’heureuse Amérique; mon intention a toujours été de me fixer en Virginie, et jamais il ne m’a été possible de mettre mon projet a éxécution.Je vous prie de m’excuser Monsieur le Président, si je prends la liberté de vous entretenir; vos talents et vos vertus me sont un sur garant que vous ne vous offenserez pas de ma licence, et qu’a un Philanthrope comme vous, un éxilé peut dire! Je suis sans patrie, sans moyen, et souffre encore de mes blessures!  Dans l’excès du malheur dont je suis la victime; je n’ai jamais eu le courage d’ouvrir mon cœur à mon semblable, mais connoissant vos Sentiments pour de pareilles infortunes, je ne balance pas a demander votre protection, et j’ose croire que jamais vous en aurez le moindre repentirJ’ai l’honneur de vous prévenir Monsieur le Président, que je suis porteur des papiers suivant; Mon admission à l’école impériale Militaire, mes brevets de sous lieutenant, de lieutenant, de Capitaine aide-de-camp d’un Général de la garde (ce qui me donnait rang de lieut Colonel) et de plusieurs certificats.Je desire trouver un emploi, soit pour l’instruction de la jeunesse, où autre chose.  Ayant toujours habité la Louisiane (chez Monsieur le Gouverneur Villeré) que le funeste climat m’a forcé de quitter, je dois vous prévenir que je parle peu anglais.Daignez je vous prie Monsieur le Président, jeter vos regards sur un proscrit, 
qui dit comme Mr de Maubreil, reste de santé, reste de fortune, repos, patrie, tout a 
										disparu pour moi sur la terre.J’ai l’honneur d’être avec le plus profond respect, Monsieur le Président, Votre très humble et très obéissant ServiteurRiégertP.S.  Si vous daignez m’honorer d’une reponse, veuillez je vous prie y mettre le moins de retard possible.—Post office Washington City Editors’ Translation
              Mister President,
              Washington City
                15 August  1821.
            Forced to abandon my Fatherland four years ago, I am living in the hospitable land of happy America; my intention has always been to settle in Virginia, and I have never been able to realize my plan.Please excuse me, Mister President, for taking the liberty of conversing with you; your talents and your virtues are a guarantee that you will not be offended by the liberty I am taking, and to a Philanthrop like you, a person in exile can say: I am without fatherland, without financial means, and am still suffering from my wounds!  In this excess of misfortune of which I am the victim, I have never had the courage to open my heart to anyone, but knowing your Sentiments towards such misfortunes, I do not hesitate in asking for your protection, and I dare believe that you will never regret it.I have the honor of letting you know, Mister President, that I am carrying the following document: My admission into the Imperial Military School, my diplomas of second lieutenant, of lieutenant, of Captain aide de camp of a General of the Guard (which gave me the rank of a lieut. Colonel) and several certificates.I wish to find a position, either in educating of young people, or something else.  Having always lived in Louisiana (at the house of Mister Governor Villeré), which I was forced to leave because of the deadly climate, I must warn you that I speak little English.Please deign, Mister President, turn your attention toward a proscribed man, who says, as does Mr. de Maubreil, the remains of health, the remains of fortune, rest, 
										
fatherland, everything has disappeared for me on this earth.I have the honor to be, with the most profound respect, Mister President, Your very humble and very obedient ServantRiégertP. S.  If you deign honor me with a reply, please do so without delay.—Post office Washington City